       Case 1:21-cv-00045-SPW-TJC Document 5 Filed 06/11/21 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            BILLINGS DIVISION


 STACY MILLER and A FEW GOOD                      CV 21-45-BLG-SPW-TJC
 CLEANERS, individually and on
 behalf of all others similarly situated,
                                                  ORDER
                        Plaintiff,

 vs.

 FIRST INTERSTATE BANK and
 DOES 1 through 100,

                        Defendants.

       Plaintiffs move for the admission of Taras Kick to practice before this Court

in this case with David K. W. Wilson, Jr. to act as local counsel. (Doc. 9.)

       Pro hac vice admission is governed by D. Mont. L.R. 83.1(d), which

provides in pertinent part that the attorney seeking pro hac vice admission must

state what court(s) and date(s) of admission the applicant has been admitted to

practice. L.R. 83.1(d)(3)(D). While Plaintiffs’ motion contains an otherwise

complete affidavit, Mr. Kick has failed to fully address L.R. 83.1(d)(3)(D). (See

Doc. 4-1 at ¶¶ 4, 5.)

       Accordingly, IT IS HEREBY ORDERED that Plaintiffs’ motion to admit

Mr. Kick pro hac vice is DENIED without prejudice. Plaintiffs may resubmit their
      Case 1:21-cv-00045-SPW-TJC Document 5 Filed 06/11/21 Page 2 of 2



motion, provided the motion is accompanied by an affidavit that complies in full

with L.R. 83.1(d)(3).

      DATED this 11th day of June, 2021.

                                      _________________________
                                      TIMOTHY J. CAVAN
                                      United States Magistrate Judge
